PER CURIAM:
In September, 1978, the Court of Common Pleas of Montgomery County issued an Order obligating the appellant/husband to pay his wife/appellee support in the amount of $55,000 per annum. Subsequently, in 1980, the husband filed a complaint and then an amended complaint in divorce. A divorce decree was entered in the Court of Common Pleas of Delaware County on December 12, 1980. Following the entry of the divorce decree, the husband filed a petition for termination of the support order.
On April 30, 1981, the Montgomery County Court of Common Pleas denied the husband’s petition, pending determination of two appeals filed by the wife to this court in which she appealed from the Delaware County divorce decree granted to her husband and also from the dismissal by the Court of Common Pleas of Montgomery County of her complaint in divorce (filed in 1971) and the entry of a *75judgment of non pros against her with respect to that complaint. It is the denial of the husband’s petition for termination of the support order which is the subject of this appeal.
The Superior Court, in orders filed on January 19, 1982, affirmed the two judgments which were the subject of the wife’s appeals. See Tose v. Tose, 270 Pa.Super.Ct. 420, 411 A.2d 790 (1982) at No. 2421 Philadelphia, 1980 and Tose v. Tose, 270 Pa.Super.Ct. 420, 411 A.2d 790 (1982) at No. 2870 Philadelphia 1980.
Accordingly this appeal is rendered moot. It is well established in this jurisdiction that courts of appeal will not decide moot questions. In re Gross, 476 Pa. 203, 382 A.2d 116 (1978); State Farm Mutual Automobile Insurance Co. v. Schultz, 281 Pa.Super. 212, 421 A.2d 1224 (1980). We therefore remand the case to the Court of Common Pleas for further proceedings consistent with the two decisions of this Court entered on January 19, 1982.